Citation Nr: 0633745	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  03-22 202	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the left knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
the right knee disability prior to September 5, 2002.

3.  Entitlement to an evaluation in excess of 20 percent for 
the right knee disability beginning September 5, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from May 1984 to March 
1987.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Regional Office (RO) of the Department of Veteran Affairs 
(VA) in Nashville, Tennessee.  

While the case was in appellate status, the RO increased the 
appellant's disability evaluation for the right knee 
disability from 10 to 20 percent, effective September 5, 
2002; however, it is presumed that she is seeking the maximum 
benefit allowed by law and regulation, and "it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded." AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the issues on appeal are as 
listed on the title page.

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

The evidence of record (VA PM & RS General Note of April 
2003) indicates that the appellant had had a pending claim 
for Social Security Administration (SSA) disability benefits.  
However, complete copies of the medical records upon which 
any decision regarding entitlement to benefits was based, as 
well as a copy of any SSA Administrative Law Judge (ALJ) 
decision with the associated List of Exhibits, should be made 
part of the claims file.  All of these records should be 
obtained and associated with the claims file.

The evidence of record (VA examination report of November 
2001) also indicates that the appellant has received medical 
treatment from a private orthopedic doctor in Morrisburg.  
However, complete copies of the appellant's medical records 
from this doctor have not been obtained by the RO.  These 
records, and those of any other health care provider who has 
treated the appellant's knees, whether VA, government or 
private, must be obtained and associated with the claims 
file.  

Finally, the VA examinations of November 2001, May 2003, 
October 2003, and August 2005, do not reflect review of the 
appellant's claims file in conjunction with the examination.  
The appellant must be afforded an examination that includes 
review of the claims file.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2005) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate each of her claims, and of 
what part of such evidence she should 
obtain and what part the Secretary will 
attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The appellant should be 
told to submit all pertinent evidence 
regarding each claim she has in her 
possession.

2.  The AMC/RO should contact the Social 
Security Administration (SSA) to obtain 
official documentation relating to any 
claim for benefits submitted by the 
appellant, including the List of Exhibits 
associated with any SSA ALJ decision, as 
well as copies of all of the medical 
records upon which any decision 
concerning the appellant's entitlement to 
benefits was based.  All of these records 
are to be associated with the claims 
file.

3.  All VA medical treatment records 
relating to treatment of the appellant's 
knees not already of record should be 
identified and obtained.  These records 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

4.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, who have treated 
her for any right or left knee problems.  
After securing the necessary release(s), 
the AMC/RO should obtain those records 
that have not been previously secured.  
In particular, the records from the 
appellant's private orthopedist in 
Morrisburg, TN must be obtained.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant should also 
be informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

5.  After the above development is 
completed, the AMC/RO should schedule the 
appellant for a VA orthopedic examination 
in order to determine the current degree 
of severity of her right and left knee 
disabilities.  The claims file must be 
made available to, and be reviewed by, 
the examiner in conjunction with the 
examination; the examiner should state in 
the report whether said claims file 
review was conducted.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should describe all 
symptomatology due to the appellant's 
service-connected right knee disability 
and left knee disability.  The rationale 
for all opinions expressed should also be 
provided.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific limitation of motion, if 
any, accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The examiner should 
also describe the existence and severity 
of any lower extremity muscle atrophy, 
any knee arthritis, any anterior laxity 
or lateral instability of either knee, 
any incoordination, any weakened movement 
and any excess fatigability on use.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the appellant describes flare-ups), and, 
to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.

6.  Upon receipt of the VA examination 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2.  

7.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
If any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

